EXHIBIT 24 POWER OF ATTORNEY We, the undersigned directors of East Fork Biodiesel, LLC, hereby severally constitute Chris L. Daniel and Jack W. Limbaugh, Jr., and each of them, our true and lawful attorneys with full power to them, and each of them, to sign for us and in our names, in the capacities indicated below, the Annual Report on Form 10-K of East Fork Biodiesel, LLC for the fiscal year ended September 30, 2009 to be filed herewith and any amendments to said Annual Report, and generally do all such things in our name and behalf in our capacities as directors to enable East Fork Biodiesel, LLC to comply with the provisions of the Securities Exchange Act of 1934 as amended, and all requirements of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by our said attorneys, or either of them, to said Annual Report on Form 10-K and any and all amendments thereto. Signature Date /s/Kenneth M. Clark November 18, 2009 Kenneth M. Clark Director /s/Lennon Brandt November 16, 2009 Lennon Brandt Director /s/Allen A. Kramer November 16, 2009 Allen A. Kramer Director /s/Jack W. Limbaugh, Jr. November 16, 2009 Jack W. Limbaugh, Jr. Director /s/Daniel Muller November 16, 2009 Daniel Muller Director /s/Michael L. Kohlhaas November 18, 2009 Michael L. Kohlhaas Director /s/James A. Meyer November 23, 2009 James A. Meyer Director /s/Dean Ulrich November 16, 2009 Dean Ulrich Director
